DETAILED ACTION 
Claims 1-20 were objected to in Office Action mailed 05/09/2022.
Applicant filed a response 07/11/2022, and amended claims 1 and 2. 
Claims 1-20 are pending. 
Claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Bortolo et al. (WO 2015/087254 A1; hereinafter Bortolo).
Bortolo discloses a process for the production of sugars from biomass (Bortolo, abstract; page 28, example 3), wherein said biomass is a lignocellulosic biomass (Bortolo, page 15, lines 27-28) and said lignocellulosic biomass can be selected from guayule (Bortolo, page 16, lines 21-23; page 28, line 7) (i.e., biomass derived from guayule plants) comprising, 
putting a biomass (i.e., an amount of said biomass, G2) in contact with an aqueous solution (i.e., an amount of water, G1) of at least one organic acid (Bortolo, abstract; page 17, lines 20-22; page 28, example 3); obtaining a first reaction mixture (Bortolo, page 17, lines 20-22; page 28, example 3).
However, Bortolo does not disclose or suggest wherein said at least one organic acid and said at least one inorganic acid optionally present being used in such amounts that the total moles of said at least one organic acid and said at least one inorganic acid optionally present (mTOT) contained in said mixture are calculated according to the following equation (1): mTOT = m1 + m2 (1); wherein m1 and m2 are defined according to the following equations (2) and (3), respectively: m1 = R1 · G1 (2); m2 = R2 · G2 (3); wherein R1 in mmol/g is the ratio of a first amount of said at least one organic acid in mmol and a first amount of said at least one inorganic acid in mmol optionally present to the amount of water G1 in g used, R1 being between 0.06 mmol/g and 0.25 mmol/g, said first amount of said at least one organic acid in mmol and said first amount of said at least one inorganic acid in mmol optionally present being dependent upon the amount of water G1 in g; R2 in mmol/g is in the absence of said at least one inorganic acid, the ratio between a second amount of said at least one organic acid in mmol and the amount of biomass G2 in g used; or in the presence of said at least one inorganic acid, the ratio between the sum of said second amount of said at least one organic acid in mmol and of a second amount of said at least one inorganic acid in mmol and the amount of biomass G2 in g used; or in the presence of said second amount of said at least one inorganic acid in mmol and in the absence of said second amount of said at least one organic acid in mmol , the ratio between said second amount of said at least one inorganic acid in mmol and the amount of biomass G2 in g used; said second amount of said at least one organic acid in mmol and said second amount of said at least one inorganic acid in mmol being dependent upon the amount of biomass G2 in g; R2 being between 0.90 R in mmol/g and 1.10 R in mmol/g, R being determined by means of the following algorithm (4), said algorithm (4) being obtained through the following elementary operations: (i) preparing a volume V in L of an aqueous solution of said at least one organic acid that is the same or different from said first amount of said at least one organic acid and said at least a first amount of said at least one inorganic acid in mmol optionally present, said aqueous solution having a pH(1) lower than 7; (ii) adding an amount of biomass Q in g, dried at 120°C for 15 h, to the aqueous solution obtained in (i), said amount of biomass being lower than or equal to 60% by weight with respect to the total weight of the mixture obtained; (iii) measuring the pH of the mixture obtained in (ii), said pH being referred to below as pH(2); (iv) determining R according to the following algorithm (4): R = (10-pH(1) - 10-pH(2)) · 1000 · V/Q (4); wherein pH(1), pH(2), V and Q have the same meanings as above, the above elementary operations being carried out at room temperature; provided that said at least one organic acid is present in an amount such that an RMINIMUM ratio in mmol/g defined according to the following equation (5): RMINIMUM = mORGANIC ACID/G2 (5); wherein mORGANIC ACID is a mmol of organic acid present and G2 has the same meaning as above, RMINIMUM in greater than or equal to 0.20 mmol/g, and, if said at least one inorganic acid is present, said mmol of organic acid in mORGANIC ACID is  present in an amount smaller than the sum of the two amounts of acid, that is the sum of the amount of inorganic acid in mmol in equation (1) above and of the amount of organic acid in mmol in equation (1) above, said sum corresponding to the total mTOT 'in mmol moles as defined in equation (1) above, as presently claimed.

Thus, it is clear that Bortolo does not disclose or suggest the present invention.

Additionally, upon further consideration of Applicant’s remarks and the Specification, the examiner agrees with Applicant regarding the formal matter 3.b.iv. in Office Action mailed 05/09/2022, and withdraws this formal matter from the record. 

Further, Applicant’s amendments overcome the formal matters of record.

In light of the above, the present claims 1-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732            

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/18/22